MORRISON, Presiding Judge.
Relator, an inmate of the Texas Prison System, seeks his release by writ of habeas corpus alleging that the sentence by virtue of which he is confined is void because he waived a jury and entered his plea of guilty to the capital offense of robbery with firearms. He supports his application with certified copies of the indictment and judgment, which support his contention.
The trial court has certified that relator’s contention is true and that the judgment is void. Ex parte Traxler, 147 Tex.Cr.R. 661, 184 S.W.2d 286; Ex parte Stewart, 155 Tex.Cr.R. 479, 236 S.W.2d 799; Kemp v. State, 159 Tex.Cr.R. 110, 261 S.W.2d 573; and Ex parte Padgett, 161 Tex.Cr.R. 498, 278 S.W.2d 865.
It is ordered that relator be relieved from further confinement in the penitentiary and that he be delivered by the penitentiary authorities to the Sheriff of Dal-lam County to answer in the 69th District Court of such county to the indictment in said cause under which his conviction was had.
It is so ordered.